Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 were previously pending. Claims 1-2, 4, 6 and 8-11 are currently amended. New claims 12-15 are added.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 9/17/2021.
A complete action on the merits of claims 1-15 follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent No. 824,394) in view of Bronzino (US Publication No. 2014/0117606.
Regarding claim 1, Warner teaches (reproduced and annotated Figs. 1-3 below) a clamping jaw for clamping of a workpiece (work 5), the clamping jaw comprising a body (body comprises 1 and 4) and a plurality of clamping inserts (2) arranged in mounting openings of the body, wherein the clamping inserts are designed in the form of cylindrical pins (insertion shaft of pins 2 are cylindrical to be inserted into openings of the body) projecting relative to an end surface of the body and inclined relative to a lower base surface of the body with a clamping edge for forcing the clamping inserts into the workpiece (see Figs. 2-3), and the clamping inserts project obliquely upward (orientation is the relative physical position or direction of something; the clamping inserts will be oriented upward when the clamping jaw is connected to a lower surface of a work table as shown below);but Warner does not teach the pins made of a sintered material.

    PNG
    media_image1.png
    915
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    798
    media_image2.png
    Greyscale


Bronzino teaches a clamping device with clamping elements 12 and clamping pins 14 produced from a sintered solid carbide material (par. 0046-0047) adapted to produce great impact strength.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Bronzino in device of Warner and make the pins from sintered solid carbide material to increase impact strength of the pins. 
Regarding claim 2, Warner teaches (reproduced and annotated Figs. 1-3 above) center axes of the clamping inserts are inclined at an angle with respect to the base surface of the body to seat the workpiece to top surface of notch of block 4 (col. 2, lines 95-107; col. 4, lines 55-67); but does not teach the angle being of 40° to 60°.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to set the angle of the clamping inserts based on horizontal and vertical force needed to clamp the workpiece.
Regarding claim 3, Warner teaches (reproduced and annotated Figs. 1-3 above) each of the mounting openings is oblique and the mounting openings are arranged next to each other on the end surface of the body (Fig. 1 shows 10 mounting openings next to each other).
Regarding claim 6, Warner teaches (reproduced and annotated Figs. 1-3 above) the mounting openings are oblique blind holes (when body is attached to the vise the oblique hole is blind).
Regarding claim 8, Warner teaches (reproduced and annotated Figs. 1-3 above) each of the plurality of clamping inserts has a flat outer end surface (surface A) such that this flat outer end surface is at a right angle to a lateral surface of the clamping insert (surface A is at right angle of lateral outer surface which has threads on).
Regarding claim 9, Warner teaches (reproduced and annotated Figs. 1-3 above) the body contains a support surface (surface B) to support the workpiece, the support surface being beneath the clamping inserts
Regarding claim 10, Warner teaches (reproduced and annotated Figs. 1-3 above) the clamping inserts are not arranged in a straight line, the clamping inserts being arranged in a concave plane so that the outer clamping inserts engage more deeply into the workpiece than the inner clamping inserts (Fig. 3 shows the middle inserts are shorter in size to clamp thicker work pieces and outer clamps are longer in size to clamp thinner work pieces which create a concave plane).
Regarding claim 12, Warner teaches (reproduced and annotated Figs. 1-3 above) a support surface (surface B) is provided on the body beneath the clamping inserts for supporting the workpiece, the support surface being parallel to the base surface of the body.
Regarding claim 13, Warner teaches (reproduced and annotated Figs. 1-3 above) the clamping inserts are arranged in one row, and the clamping inserts in the row are not arranged in a straight line, the clamping inserts in the row being arranged in a concave plane (Fig. 3 shows the middle inserts are shorter in size to clamp thicker work pieces and outer clamps are longer in size to clamp thinner work pieces which create a concave plane).
Regarding claim 15, Warner teaches (reproduced and annotated Figs. 1-3 above) the clamping inserts are arranged in one row.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Warner in view of  Bronzino as applied to rejection of claim 1 above, and further in view of Collins (US Publication No. 2002/0050673).
Regarding claim 11, Warner alone or in combination with Bronzino does not teach the clamping inserts being arranged in a plurality of rows.
Collins teaches a clamping jaw with clamping inserts (22) being arranged in a plurality of rows 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Collins in combined device of Warner and Bronzino and have inserts arranged in a plurality of rows to make the device capable of securing objects with irregular shapes.
Regarding claim 14, Warner teaches (reproduced and annotated Figs. 1-3 above) the clamping inserts in one row are not arranged in a straight line, the clamping inserts in the row being arranged in a concave plane (Fig. 3 shows the middle inserts are shorter in size to clamp thicker work pieces and outer clamps are longer in size to clamp thinner work pieces which create a concave plane); Warner alone or in combination with Bronzino does not teach the clamping inserts being arranged in a plurality of rows.
Collins teaches a clamping jaw with clamping inserts (22) being arranged in a plurality of rows (Fig. 3 shows three rows) for securing an object of arbitrary/irregular shape between vise plates (par. 0025; claim 7).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Collins in combined device of Warner and Bronzino and have inserts arranged in a plurality of rows to make the device capable of securing objects with irregular shapes.
Regarding claim 4, in device of Warner the inserts are connected to jaws by threads to make them height adjustable. I device of Collins the clamping inserts are fastened by pressing in the mounting openings of the body (par. 0029: the plates comprises one or more dowels 22 sized to fit closely in plate hole 15); but not by gluing or soldering.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to replace one connection method for another. One of ordinary skill in the art 
Regarding claim 5, Collins teaches (Figs. 1-3) the clamping inserts are held against the body by a notch made in the body (see 15 and 16 in Fig. 2).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use press fitting for connecting the inserts into the jaws for the purpose of removability and maintenance.
Regarding claim 7, Collins teaches (Figs. 1-3) an ejection hole (16) is provided on each of the mounting openings.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use press fitting for connecting the inserts into the jaws for the purpose of removability and maintenance.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 on the grounds that in device of Warner the clamping inserts have “a tip at the front end that presses a workpiece against a fixed clamping jaw” have been considered but are moot because this limitation is not claimed.As recited in rejection of claim 8 above and shown in annotated Figs. above each of the plurality of clamping inserts has a flat outer end surface 
Applicant’s arguments with respect to amended claim 1 regarding orientation of the inserts being upward and not downward, orientation is the relative physical position or direction of something. Therefore applicant must identify orientation of the body resting on the table.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723